Title: To James Madison from Jacob Wagner, 25 September 1804
From: Wagner, Jacob
To: Madison, James


Dear Sir
Dep. State 25 Septr. 1804.
I am honored with your two favors of the 21st. and 22 inst. The wine has been received from Norfolk and is stored in your house. Not being certain that you have with you a copy of Mr. Livingston’s cypher I have enclosed the original to enable you to translate his confidential letter. Mr. Dawson, who arrived yesterday from the Northward, informed me that the Marquis gave out, on his journey between Philadelphia and this city, that he was going to Charleston. With perfect respect & attacht. I have the honor to remain, Dr. Sir, Your most obed. servt.
Jacob Wagner
